UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6665



J. C. MIMS,

                                              Petitioner - Appellant,

          versus


PHILLIP   E.  MCLEOD,   Warden  of  Perry
Correctional Institution; CHARLES CONDON,
Attorney General of the State of South
Carolina,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-02-1606-4-24)


Submitted:    November 19, 2003            Decided:   December 3, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


J. C. Mims, Appellant Pro Se. Derrick K. McFarland, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     J.C. Mims seeks to appeal the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 28 U.S.C. § 2254 (2000) petition.                We have independently

reviewed    the   record    and   conclude    that   Mims   has    not    made   a

substantial showing of the denial of a constitutional right.                   See

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).             Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court    and    argument   would     not    aid   the

decisional process.




                                                                        DISMISSED




                                       2